In re Petrus, Ferdinand L.; —Defendants); applying for supervisory and/or re*137medial writs; Parish of Rapides, 9th Judicial District Court, Div. “D”, No. 211522; to the Court of Appeal, Third Circuit, No. KW88-0893.
Granted. The ruling of the district court is set aside. The trial court erred in upsetting the judgment granting a new trial on the basis that the previous trial judge lacked jurisdiction. The matter is remanded to the district court to consider the merits of the state’s motion to vacate. The warrant and arrest order are also set aside, and bail is reinstated.